DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Amanda Prose (Reg. No. 72,345, Tel. No. 612-334-3222) on 12 August 2021.
The application has been amended as follows: 
Withdrawn claims 21-29 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-29 directed to inventions non-elected without traverse.  Accordingly, claims 21-29 have been cancelled.

Allowable Subject Matter
Claims 7-17 are allowed.

Regarding claim 7, the closest prior art reference, James H. Heal & Co. LTD. (Martindale Abrasion and Pilling Testers 1300 Series Operator’s Guide, 2014) (hereinafter James), teaches various limitations found in the claim, as described in the Office Action mailed on 05 May 2021. The prior art fails to teach or provide motivation for securing an abrasive material on top of each standard test pad on each bottom disk with a layer of adhesive between the abrasive material and the standard test pad, wherein the abrasive material has a coefficient of friction greater than a coefficient of friction of the standard test pad and wherein the abrasive surface comprises micro-replicated abrading structures such that the abrasive surfaces of the abrasive material instead of the standard test pad is contacted with the exposed surfaces of the corresponding samples, in combination with the rest of the limitations found in the claims.
Regarding claims 8-17, they are dependent on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.